DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compliance with 37 C.F.R. § 1.121
	2. The amendments to the claims filed 10/24/2019 do not comply with 37 C.F.R.  § 1.121.  Specifically, Claims 20-33 are listed as “Currently Amended” despite being newly added claims. Newly added claims should also be unmarked.  In the interest of compact prosecution, the amendments have been entered.  Applicant is hereby notified that any future amendments that do not comply with 37 C.F.R.  § 1.121 may not be entered.

Specification
3. This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
5. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
6. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
7. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
8. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	9. Regarding Claim 20, the phrase “receiving means” needs analysis under 35 USC 112(f). The phrase “receiving means” meets Prong A and Prong B of the three-pronged test above, but fails Prong C, as Claim 20 further specifies that the receiving means “comprises a frame in an aperture in the strap connected to the strap via the pair of parts” which the Examiner believes is sufficient structure to determine how the strap is able to receive the biometric monitor. Therefore no interpretation under 35 USC 112(f) is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

11. Regarding Claims 23 and 28, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 23 and 28 recites the broad recitation 5-15 mm, and the claims also recites 5-10 mm, 10-15 mm, 5-12 mm, or 8-12 mm which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

12. Regarding Claim 24, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 24 recites the broad recitation 10-20 mm, and the claim also recites 14-18 mm or 15-16 mm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

13. Regarding Claims 24-27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

14. Claim 27 recites the limitation "the silicone" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
15. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, 
or otherwise available to the public before the effective filing date of the claimed invention.


17. Claims 20-28 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO Patent Application 2015181438 awarded to Nousiainen et al, hereinafter Nousiainen.
18. Regarding Claim 20, Nousiainen teaches a wrist strap for a biometric monitor (abstract), wherein the biometric monitor comprises a casing having a first surface (display cover 36) and a second surface opposite to the first surface (housing 20), the second surface comprising a biometric sensor area (aperture 30 containing optical sensor 31) located at the centre area of the second surface (Fig. 2B, aperture 30), the centre area having a diameter in the range of 5-20 mm (Fig. 3B, showing pivots 16 and 17 aligning with opposite ends of the center area, abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer 

19. Regarding Claim 21, Nousiainen teaches the wrist strap of Claim 20, as set forth in the rejection above, wherein the biometric monitor is attachable to the strap via two pair of parts enabling rotational movement of the biometric monitor (Fig. 1A and 1B, pivots 16 and 17 on spacers 12 and 13, Pg. 10, Lines 6-11, “On the strap side there may be only one axle 11 reaching from one side to the other side. Usually this axle 11 is inside a strap loop 48. The relatively smaller width of the second end 25 of the spacer element 12, 13, 14, 15 enables the connection to the strap 40 being relatively close to the skin of the user. This has an effect of enhancing the stability of the biometric monitor”), the parts of each pair of parts being located at two opposite perimeter side edges of the biometric monitor (Fig. 1A and 1B), the two pair of parts thereby defining two parallel rotation axes, wherein the perpendicular bisectors of the two parallel rotation axes between the two pairs of parts are arranged to pass through the centre area of the second surface (Orientation of Fig. 1A vs 1B, Pg. 9, Lines 25-26, “The spacer 

20. Regarding Claim 22, Nousiainen teaches the wrist strap of Claim 21, as set forth in the rejection above, wherein the distance of the of the two parallel rotation axes is in the range of 5-20 mm (abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to allow pivoted movement of the housing, wherein the distance of the pivot locations between the first end of the housing and the second end of the housing is in the range of 10-30 mm”).

21. Regarding Claim 23, Nousiainen teaches the wrist strap of Claim 22, as set forth in the rejection above, wherein the distance of the of the two parallel rotation axes is in the range of 5-15 mm, 5-10 mm, 10-15 mm, 5-12 mm or 8-12 mm (abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to allow pivoted movement of the housing, wherein the distance of the pivot locations between the first end of the housing and the second end of the housing is in the range of 10-30 mm”).

22. Regarding Claim 24, Nousiainen teaches the wrist strap of Claim 22, as set forth in the rejection above, wherein the distance of the of the two parallel rotation axes is in the range of 10-20 mm, such as 14-18 mm or 15-16 mm (abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to 

23. Regarding Claim 25, Nousiainen teaches the wrist strap of Claim 22, as set forth in the rejection above, wherein the pair of parts comprises elastic material, such as silicone (Pg. 8, Lines 10-11, “In one example the strap is made of stretchable or elastic material, such as canvas, rubber, silicone or combinations thereof”).

24. Regarding Claim 26, Nousiainen teaches the wrist strap of Claim 20, as set forth in the rejection above, wherein the strap comprises elastic material, such as silicone. (Pg. 8, Lines 10-11, “In one example the strap is made of stretchable or elastic material, such as canvas, rubber, silicone or combinations thereof”)

25. Regarding Claim 27, Nousiainen teaches the wrist strap of Claim 26, as set forth in the rejection above, wherein the strap contains one or more reinforcing parts embedded in the silicone, such as nylon parts (Pg. 8, Lines 14-16, “The surface of the strap material, for example rubber or silicone, may also provide friction, which may enhance the contact with the user and prevent the strap from spinning for example around the user's wrist”).

26. Regarding Claim 28, Nousiainen teaches the wrist strap of Claim 20, as set forth in the rejection above, wherein the diameter of the centre area is in the range of 8-15 mm, 10-15 mm, 12-14 mm, or 8-12 mm (abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to allow pivoted 

27. Regarding Claim 30, Nousiainen teaches a biometric monitor (abstract) comprising a casing having a first surface (display cover 36) and a second surface opposite to the first surface (housing 20), the second surface comprising a biometric sensor area located at the centre area of the second surface (aperture 30 containing optical sensor 31), the centre area having a diameter in the range of 5-20 mm (Fig. 3B, showing pivots 16 and 17 aligning with opposite ends of the center area, abstract, “the strap being connected from its two sides at the first end and from its two sides at the second end to two sides at the first end of the housing and to two sides at the second end of the housing via pivots (16, 17, 18, 19) connected to said spacer elements to allow pivoted movement of the housing, wherein the distance of the pivot locations between the first end of the housing and the second end of the housing is in the range of 10-30 mm”), wherein the biometric monitor is connected to the wrist strap of claim 20 (abstract, see rejection above).

28. Regarding Claim 31, Nousiainen teaches the biometric monitor of Claim 30, as set forth in the rejection above, wherein the strap comprises a frame (spacers 12-15) in an aperture in the strap containing the biometric monitor (housing 20), the frame being connected to the strap (Fig. 1A, 1B) via a pair of elastic (Pg. 8, Lines 20-22, “The strap 40 includes spacer elements 12, 13, 14, 15 having a first end 24 and a second end 25, meaning that the strap 40 is connected to said spacer elements 12, 13, 14, 15,” Pg. 8, Lines 10-18, “In one example the strap is made of stretchable or elastic material, such as canvas, rubber, silicone or combinations thereof. In one example the strap is made of non-stretchable material, such as plastics, leather, metal, or combinations thereof. Examples of metal include steel, stainless steel, titanium, light alloys and the like. The surface of the strap material, for example rubber or silicone, may 

29. Regarding Claim 32, Nousiainen teaches the biometric monitor of Claim 30, as set forth in the rejection above, wherein the biometric sensor area comprises an optical sensor (Pg. 15, Lines 26-28, “In addition to heart rate, an optical sensor may be configured to monitor the user's respiration, heart rate variability, oxygen saturation (SpO.sub.2), blood volume, blood glucose, skin moisture and/or skin pigmentation level”).

30. Regarding Claim 33, Nousiainen teaches the biometric monitor of Claim 33, as set forth in the rejection above, wherein the biometric monitor is arranged to obtain a photoplethysmogram (PPG) (Pg. 15, Lines 23-25, “A photoplethysmogram (PPG) may be obtained. This enables for example oxymetric and pulsometric measurements, which may be further used to define the heart rate of the user”).

Claim Rejections - 35 USC § 103
31. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
32. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

33. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
34. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
29 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20170202514 awarded to Nousiainen et al, hereinafter Nousiainen.
36. Regarding Claim 29, Nousiainen teaches the wrist strap of Claim 20, as set forth in the rejection above. Nousiainen does not teach wherein the diameter y of the sensor area is 1-3 mm smaller than the distance x of the two parallel rotation axes. However, Nousiainen does teach wherein the diameter of a sensor area (Fig. 2B, bottom plate 33, Pg. 24, Line 6, “The parts of the optical sensor are attached to a bottom plate 33”) is smaller than distance of two parallel rotation axes (Fig. 3A/B). 
37. It would have been obvious to one of ordinary skill in the art before the effective filing date of to modify Nousiainen’s sensor diameter of the sensor area to 1-3 mm smaller than the distance of the two parallel rotation axes, as Nousiainen already knew to make the sensor area smaller than the size of the biometric housing and one of ordinary skill in the art would be aware of changing dimensions of a structure to suit the purpose of the device. 

Conclusion
	38. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	39. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	40. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792